Opinion issued August 23, 2012.




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-11-01030-CV


                            LEE FREGEAU, Appellant

                                          V.

                          JO ELLEN COWAN, Appellee


       On Appeal from the County Court at Law No. 3 & Probate Court
                          Brazoria County, Texas
                     Trial Court Cause No. CI045527


                        MEMORANDUM OPINION

      Appellant, Lee Fregeau, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond.      See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                          2